Citation Nr: 1715075	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-08 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for injury left knee, post-operative.  

2.  Entitlement to an initial disability rating greater than10 percent from June 30, 2010, for osteoarthritis of the left knee. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   

4.  Entitlement to an effective date earlier than October 31, 1983 for the grant of entitlement to a 10 percent disability rating for injury left knee, post-operative. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to December 1980.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2014, the Board remanded the increased rating issues on appeal for further development, and the case is again before the Board for further appellate proceedings.  

The issues of entitlement to service connection for a right leg neurological disorder and service connection for a back disability was resolved in full in a February 2015 rating decision.  See February 2015 rating decision and July 2015 notice letter (notifying the Veteran as to these determinations and providing the Veteran with a copy of his appellate rights).  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, during the appeal period, the Veteran submitted an application for TDIU in August 2016, in which he argues that his service-connected left knee, hip, and lumbar spine disabilities prevent him from securing or following substantially gainful occupation.  See August 2016 Form 21-8940.  Thus, the matter of entitlement to TDIU has been raised by the Veteran as a component of this appeal and is before the Board at this time.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.

Matters regarding major depression, surgical scar secondary to the hip, left lower extremity disability secondary to the back and hip, right knee secondary to the left knee, left calf secondary to the hip, and left foot secondary to the hip, have been raised by the record in December 2016 and January 2017 Forms 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's March 1984 grant of entitlement to service connection for a left knee disability, in a March 1984 rating decision, the RO granted entitlement to service connection for the same, assigned an effective date for the grant of service connection of December 23, 1980, and assigned an initial noncompensable disability rating prior to October 31, 1983, and a disability rating of 10 percent from October 31, 1983.  In a May 1984 letter, together with the April 1984 Report of Contact (in which a Congressional representative clarified that the Veteran questions the effective date of the compensable evaluation for the left knee), the Veteran essentially disagreed with the March 1984 rating decision's determination that he is entitled to a 10 percent rating for his left knee disability from October 31, 1983.  He thus contended that the assigned effective date for the grant of entitlement to a 10 percent rating for his left knee disability should be earlier than October 31, 1983.   

On further review after the Board's March 1984 remand, and given the above-discussed evidence, the Board finds that when construed sympathetically, the Veteran's May 1984 statement constitutes a timely notice of disagreement against the March 1984 rating decision's assignment of a 10 percent disability rating as effective on October 31, 1983.  However, the RO has not yet issued a statement of the case regarding entitlement to an effective date earlier than October 31, 1983 for the grant of entitlement to a 10 percent disability rating for injury left knee, post-operative.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board notes that additional relevant evidence, to include a February 2017 VA examination, was received by VA after the case was transferred back to the Board in August 2015, and the Veteran, through his representative, waived AOJ consideration of this additional relevant evidence in the January 2017 Appellate Brief.  

The Veteran was last afforded a VA knee examination in February 2017, and this examination included medical findings regarding the severity of the left knee disability.  The Court of Appeals for Veterans Claims (Court) issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion and on weight bearing and non-weight bearing.  Though the February 2017 VA examination provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion, and the examiner did not note whether such testing was performed on weight-bearing and non-weight bearing.  Thus, the Veteran should be afforded a new VA examination to determine the severity of the left knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The matter of TDIU is remanded as pending evaluation of the left knee disability, to the impact thereof on the Veteran's ability to perform tasks in a work setting. 

Accordingly, the case is REMANDED for the following action:

1. Please issue a statement of the case that addresses the issue of entitlement to an effective date earlier than October 31, 1983 for the grant of entitlement to a 10 percent disability rating for injury left knee, post-operative.  

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the case to the Board.

2. Please contact the Veteran and request that he provide or identify any updated outstanding non-VA records pertinent to his left knee and his alleged unemployability.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

3. Please obtain outstanding relevant VA treatment records, to include any outstanding VA treatment records dating from June 2009 to June 2010, as well as any updated VA treatment records.  

4. After completing the above directives 1 through 3, please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the left knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right knee joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  The examiner is asked to please note that such testing took place.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) Note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Comment on whether there is arthritis of the left knee. 

(c) Comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(d) Then, the examiner is asked to interview the Veteran as to his education, training, and work history.  Describe the impact the Veteran's left knee disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing any other development deemed necessary, adjudicate the claims on appeal, to include the matter of TDIU, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



